Citation Nr: 9903312	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  95-37 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, and Ms. [redacted]


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from June 1966 to May 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
entitlement to a rating greater than 30 percent for post 
traumatic stress disorder (PTSD).  

The case was previously before the Board in August 1997 when 
it was remanded for a travel Board hearing which was held on 
September 1997, in Huntington, West Virginia, before 
C.W. Symanski, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b)(West 1991).  The case was again before the Board in 
January 1998 when it was remanded for further development. 


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claim has been developed. 

2.  Symptoms of the veteran's PTSD render the veteran 
unemployable.


CONCLUSION OF LAW

The criteria for an increased rating to 100 percent for post 
traumatic stress disorder have been met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.16(c) and Part 4, Code 9411 (1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well-
grounded; that is, the claim is plausible.  Additionally, 
there is no indication that there are unobtained records 
which are available and which would aid a decision in this 
case.  Accordingly, we conclude that the record is complete 
and that there is no further duty to assist the veteran in 
developing the claim, as mandated by 38 U.S.C.A. § 5107(a).  

Factual Background

A review of the record reflects that the veteran has 
undergone psychiatric examinations and/or treatment by VA and 
from private sources in the years following discharge from 
service.  By rating action in December 1985, service 
connection was granted for PTSD and a 30 percent rating was 
assigned.  The 30 percent rating was continued on various 
occasions throughout the years.  In April 1995, a letter was 
received from the veteran wherein he requested a higher 
rating.

Obtained pursuant to the request for an increased rating were 
VA outpatient treatment records dated in September 1991 to 
June 1995  which reflect ongoing counseling and medication 
for symptoms of PTSD, primarily nightmares and anxiety.  The 
veteran continued to be employed, but noted increased 
symptoms and drinking in relation to job stress and reunion 
visits with comrades from Vietnam.  During 1993 the veteran 
experienced episodes of increased depression and irritability 
with a tendency to self isolate during those periods.  In 
June 1994 the veteran reported that he had missed work on 
many occasions during the previous two months and felt he 
would not be able to continue working very much longer, 
although he had fought that for some time.  He complained of 
increased nightmares and insomnia, and stated that he 
frequently isolated because he could not stand being around 
others.  He was also concerned about emotional numbing which 
was not a new problem.  In April 1995 the veteran indicated 
that he had practically gone to pieces after a particular 
visit with a friend from Vietnam.  He reported that he was 
not working and did not believe he could return to a 
stressful job.  He stated that he planned to file for an 
increase in his disability compensation.  In May and 8 1995 
the veteran indicated that when he considered returning to 
work he felt very anxious.  

Of record is a June 1995 report signed by the veteran's 
readjustment counseling therapist at the Vet Center, David C. 
Schmidt, M.A., LPC., who related that the veteran had been 
receiving individual counseling since November 1994, when he 
requested help in dealing with the loss of his job of four 
years.  Reportedly the veteran was fired because of excessive 
absenteeism related to increased PTSD symptomatology.  
Symptoms included flashbacks and intrusive thoughts, 
nightmares and sleep disturbance, as well as heightened 
startle response, all of which contributed to an extremely 
high level of anxiety rendering the veteran unfit for work on 
many occasions.  He had found another job which he maintained 
for four months before taking a leave of absence due to high 
levels of anxiety and resultant poor concentration.  The 
therapist expressed his conviction that the veteran was a 
sincere and honorable man who would very much like to return 
to work full time, but was unfit and unable to do so because 
of the exacerbation of his symptoms of PTSD.

On VA examination conducted in August 1995 the veteran 
complained of sleep disruption, and inability to fall asleep 
until the early morning.  He attributed the problem to his 
history of night watches in Vietnam and also stated that his 
mind would not turn off.  In addition he reported nightmares 
related to Vietnam and flashbacks which were frequently 
triggered by the odor emanating from a diesel car owned by 
his neighbor.  The smell reportedly caused "black-out 
episodes" in which he "returned to Vietnam."  The veteran 
related that he isolated and liked to get out in the peace 
and quiet.  He reported recurrent thoughts of Vietnam, which 
had escalated after visiting with a friend from service.  He 
indicated he had poor concentration and increased anger 
control problems due to increased stress in his life.  The 
examiner noted the veteran was currently taking multiple 
medications prescribed by VA.  He was cooperative and polite 
during the interview, but exhibited some tremor in his hands 
and frequently crossed and uncrossed his arms.  The veteran 
made no eye contact with the examiner.  His speech was normal 
in tone and volume and he was well oriented.  It appeared 
that he was of average intelligence and his memory was 
apparently intact.  He presented for the interview in 
depressed mood and cried frequently throughout the interview.  
The veteran admitted to frequent thoughts of suicide, but had 
no plans.  He denied being homicidal or delusional.  With 
regard to hallucinations he reported hearing people speaking 
when there was no one else in the room.  His impulse control 
was contained and he had fair insight into his illness.  The 
diagnosis was Axis I: post traumatic stress disorder, 
depression not otherwise specified.  

VA outpatient treatment records dated in August 1995 to March 
1996 indicate the veteran continued to receive medication for 
his PTSD symptoms, but reported that he tried to stay by 
himself as much as possible and did not feel he could return 
to work because he could not face the prospect of being 
around others.  

When the veteran testified at his February 1996 personal 
hearing at the RO he indicated that he had lost his job of 
four years after telling his employer that his absence was 
due to symptoms of PTSD.  Although he obtained employment 
with another company, he quit after three to four months.  
The veteran reportedly felt he was unable to continue in the 
position because of the stress he experienced in that 
environment.  He related that some mornings he had flashbacks 
on the way to work which left him feeling disoriented.  At 
home he occasionally heard distant voices when no one was 
near, and sometimes saw the faces of people he had known in 
service.  Recently his medication had been increased by VA, 
when he had felt the need to be seen prior to his regular 
appointment, because he was "out of control."  The 
veteran's companion of three years testified she had expected 
that the veteran would lose his job when he did because he 
was unable to go to work in the morning without having slept 
the night before.  Each morning he had experienced trembling 
and vomiting, which reportedly occurred less frequently at 
the time of the hearing.  She also described what she 
believed to be panic attacks where the veteran apparently 
felt unable to breathe.  She also noted episodes in which he 
seemed to speak angrily to others not present, saying he was 
talking to himself.  She and the veteran seldom visited with 
others, and in order to avoid crowds, he preferred to obtain 
his groceries at a small, expensive store rather than deal 
with the larger stores.  It was argued that the veteran was 
unemployable due to symptoms of PTSD.

The report of his April 1996 VA examination reflects the 
veteran's complaints of nightmares with cold sweats, usually 
related to Vietnam.  He described "bad spells," lasting for 
periods of a week to a month, during which nothing made sense 
to him and his nerves became worse.  He did not leave the 
house at those times, but hid himself until the episode 
passed.  He also indicated he had flashbacks precipitated by 
a variety of triggers, during which he was taken back and 
felt he had to hide.  Finally, the veteran reported intrusive 
thoughts of Vietnam which occurred during the day at variable 
rates of frequency, sometimes once a week.  At other times he 
could go for as long as a month without thinking about 
Vietnam.  In addition the veteran acknowledged that he was 
not very friendly.  He felt that he had a quick temper and 
the ability to anger others greatly.  He stayed on edge for 
two to three days.  He also complained of poor concentration 
and noted that his sleep was not good.  Several times during 
the night, he reportedly peered out his window and rechecked 
the door locks.  The veteran indicated that he was easily 
scared and reiterated that he enjoyed isolation.  The 
examiner noted the veteran was taking several medications and 
reportedly drank a six pack or less of beer on the weekend.  
He indicated a history of addiction to whiskey, and stated 
that he had not been intoxicated in quite some time.  On 
interview the veteran was candid and polite and answered all 
questions readily.  Eye contact was described as alert.  The 
quality of his speech was normal and relevant and he was 
oriented to person, place and time.  The veteran's memory was 
intact.  His mood was dysphoric as he was depressed and his 
affect was flat.  He reported suicidal ideation in the past 
without plans or current suicidal thoughts and noted that he 
had no current homicidal ideation.  However, in the past he 
had entertained thoughts and plans to kill people.  The 
latter was the reason for his ten day hospitalization in 
1971.  His insight and judgment appeared to be fair, and the 
veteran's impulse control was apparently contained, although 
he reported a history of becoming verbally violent.  He also 
reported somatic symptoms to include nausea, nightmares, 
insomnia, stomach aches, loss of appetite and weight loss.  
The diagnosis was Axis I: post traumatic stress disorder.  
Axis IV: psychosocial stressors: mild economic problems; 
severity: avoids people with difficulty relating with social 
environment.  He was rated 65 on the Global Assessment of 
Functioning (GAF) scale, an indication of mild impairment of 
social and occupational functioning.  

In a statement dated in June 1996 the veteran's therapist 
stated that his overall condition remained unimproved and his 
PTSD symptomatology produced severe social and industrial 
impairment.  His difficulties were complicated by extremely 
poor coping skills which produced even higher levels of 
anxiety and desire to isolate from society, than would 
otherwise exist. 

The veteran's testimony at his September 1997 hearing before 
the Board reflected his belief that the severity of his 
symptoms of PTSD had increased since his hearing in 1996.  In 
particular he felt he was more socially isolated.  The 
veteran reiterated his belief that his unemployment and 
failed relationships were caused by PTSD.  In response to 
questioning he noted that his mental health counselors did 
not encourage him to seek employment or vocational 
rehabilitation.  

On VA examination conducted in July 1998 the veteran reported 
that over the previous two weeks he had been very nervous due 
to frequent thunderstorms and lightening.  During that period 
he had lost ten pounds.  He also complained of sleep 
disturbance, never sleeping more than two to three hours at a 
time, awakening very anxious, and rising to watch television.  
Six to seven times a week he reportedly experienced 
nightmares associated with memories of Vietnam.  In addition 
the veteran indicated he had flashbacks triggered by various 
stimuli, occasionally with multiple episodes in one day.  He 
had some good days without flashbacks.  According to the 
veteran he got along well with his third wife and with his 
friends, but stayed away from people in general.  He 
experienced angry outbursts where he was verbally abusive and 
threw things around.  Sometimes he shot his gun in the air.  
On objective examination the veteran was well groomed and 
cooperative, with a passive attitude.  His speech was 
described as under productive, coherent and relevant.  His 
thoughts were goal directed.  The veteran admitted to 
suicidal ideas over the previous two months which he 
attributed to increased anxiety and sleeplessness.  He had no 
plans to hurt himself, mostly due to consideration for his 
son.  Previously he had had thoughts of hurting his former 
employers, but commented that lucky for them he had not seen 
them again.  At the time of examination he had no plans to 
hurt anyone.  He reported that some days he felt that someone 
was after him, but on other days did not feel that way.  He 
acknowledged that he tried to control his anger, but was 
unable to do so.  The examiner described the veteran's affect 
as intense, and his mood as labile and anxious.  He was alert 
and oriented in four spheres, with evidence of a tendency to 
think at concrete levels.  The diagnoses were Axis I: PTSD, 
Axis IV: occupational problems, financial difficulties.  
Axis V: Global Assessment of Functioning currently 48, 50 in 
the past.  The examiner commented that the GAF score was 
based upon the current reported severity and frequency of 
PTSD symptoms and the impact on the veteran's psychosocial 
functioning.  It was considered likely that with his level of 
anxiety and lability the veteran might have a good prognosis 
in terms of increased psychosocial functioning. 


Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practically be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2.  Also, 38 C.F.R. § 4.10. In accordance with 
38 C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  

Inasmuch as the regulations pertaining to the rating of 
psychiatric disabilities were revised effective November 7, 
1996, during the pendency of the veteran's claim, he is 
entitled to evaluation of his disability under either the 
previously existing regulations or the newly amended 
regulations, - whichever is determined to be more favorable 
in his individual case.  Karnas v. Derwinski, 1 Vet.App. 308, 
313 (1991).  

The regulations in effect at the time the veteran initiated 
his claim prior to November 7, 1996, provide that in 
evaluating psychoneurotic disorders, a significant degree of 
rating judgment is required.  Impairment of social 
adaptability, in itself, the history and complaints provided 
by an appellant, or the categorization of the severity of 
impairment by a psychiatric examiner or treating physician is 
not determinative.  Rather, significant factors for 
consideration are those abnormalities of conduct, judgment 
and emotional reactions that produce impairment of earning 
capacity.  Time lost from work and decreased work efficiency 
are two of the most important determinants of disability.  
However, it must be shown that such industrial impairment is 
the result of the actual manifestations of the service-
connected disorder.  The objective findings and analysis of 
those findings, i.e., "actual symptomatology," are, 
therefore, afforded great emphasis in the evaluation of 
psychiatric disability.  38 C.F.R. §§ 4.126, 4.129 and 4.130.  

Under the general rating formula for psychoneurotic 
disorders, a noncompensable evaluation is assigned when there 
are neurotic symptoms which may somewhat adversely affect 
relationships with others, but which do not cause impairment 
of working ability.  A 10 percent evaluation is warranted 
where there is emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  Where 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment, a 30 percent 
disability evaluation will be assigned.  A 50 percent 
disability evaluation is for assignment where the ability to 
establish or maintain effective and wholesome relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  When the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and there are psychoneurotic symptoms of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment, a 70 percent 
evaluation is appropriate.  

A 100 percent evaluation requires that the attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community, and that 
there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or the demonstrable inability to obtain 
or maintain employment.  38 C.F.R. Part 4, Code 9411.  

e Board determine that any one of the three 
independent criteria listed in DC 9411 has been met, then a 
100 percent rating should be assigned.  

Additionally, under the prior regulations a 100 percent 
schedular evaluation is for assignment where the only 
compensable disability is a mental disorder rated 70 percent, 
and such mental disorder precludes the veteran from securing 
or following gainful employment.  38 C.F.R. § 4.16(c).

The veteran and his representative contend that a 100 percent 
rating is warranted on the basis that the veteran is 
unemployable due to the manifestations of PTSD.  The 
pertinent medical evidence concerning his employability is 
varied.  The veteran has been unemployed since 1995.  
Treatment records reflect his reports of stress and conflict 
on the job and subsequent anxiety about the prospect of 
returning to work.  Although the VA examiner in April 1996 
assigned a GAF score of 65 indicating mild social and 
industrial impairment, the veteran's therapist had opined in 
June 1995 that the veteran was willing to work, but unfit and 
unable to return to full time employment.  In June 1996 the 
therapist considered the veteran's overall condition as 
unimproved, with social and industrial functioning severely 
impaired.  On VA examination conducted in July 1998 the VA 
examiner assigned a GAF score of 48 on the basis of reported 
severity and frequency of PTSD symptoms and the impact on the 
veteran's psychosocial functioning.  The GAF score assigned 
is an indication of serious impairment in social and 
industrial functioning, such as the inability to maintain 
employment.  It is noted that while the examiner suggested 
that the veteran's condition could improve in the future, the 
Board must make its determination on the basis of the level 
of current disability, not what might happen in the future.

On evidentiary evaluation the Board notes that the 
preponderance of the medical evidence related to the 
pertinent period indicates that manifestations of PTSD result 
in a severe level of social and industrial impairment 
warranting a 70 percent evaluation under the old schedular 
criteria.  Additionally, the Board finds that the evidence 
indicating that the veteran's PTSD is productive of 
unemployability is at least in equipoise with the 
countervailing evidence.  When, after consideration of all 
evidence and material of record, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of a 
veteran's claim, the benefit of the doubt shall be given to 
the claimant. 38 U.S.C.A. § 5107(b).  Accordingly, when doubt 
is resolved in the veteran's favor, a 100 percent evaluation 
is for assignment under 38 C.F.R. § 4.16 (c) of the old 
regulations.  Given the favorable decision on the level of 
the veteran's disability under the old regulations, it would 
serve no useful purpose to enter into a discussion of the 
revised regulations at this time.


ORDER

A 100 percent rating for PTSD is granted subject to the 
regulations governing the award of monetary benefits.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 10 -


